Case 2:20-cv-14451-DMM Document 20 Entered on FLSD Docket 03/29/2021 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                            FORT PIERCE DIVISION

   FREDERICK HENRY                                      CASE NO.: 2:20-cv-14451

         Plaintiff,

   v.

   NOEL STEPHEN in his official capacity
   as Sheriff of Okeechobee County; and
   BRANDON WILSON in his official
   capacity and also individually.

        Defendants.
   _______________________________/

                           FIRST AMENDED COMPLAINT

   COMES NOW the Plaintiff, FREDERICK HENRY, an individual, by and through

   the undersigned counsel, and hereby sues the Defendants, NOEL STEPHEN, an

   individual and sheriff in his official capacity, and BRANDON WILSON, an

   individual, and alleges the following:

         1.     This is an action brought for the unlawful deprivation of rights as

   accorded to Plaintiff, FREDERICK HENRY, by (a) 42 U.S.C. § 1983, 42 U.S.C.

   § 1988, the Eighth and Fourteenth Amendments to the United States Constitution of

   the United States of America; (b) Americans with Disabilities Act § 202 and 42

   U.S.C. § 12132; and (c) the laws of the State of Florida. Plaintiff’s claims arise from

   an incident on November 11, 2018, in which Defendants subjected Plaintiff to,



                                             1
Case 2:20-cv-14451-DMM Document 20 Entered on FLSD Docket 03/29/2021 Page 2 of 13




   among other things, inadequate jail conditions, inadequate disability accomodations,

   and negligence. Pendent State Law claims are added as there is a common nucleus

   of facts.

                                     JURISDICTION AND VENUE

          2.    This is a civil action for damages within the original jurisdiction of the

   Court brought pursuant to 28 U.S.C. §§§ 1331, 1332, and 1343(3) and (4), and within

   the supplemental jurisdiction of the Court pursuant to 28 U.S.C. § 1367.

          3.    Pendent state claims are added as there is a common nucleus of facts.

          4.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the

   acts occurred in Okeechobee County, Florida.

                                                   PARTIES

          5.    At all times material to this action, Plaintiff, FREDERICK HENRY

   (hereinafter “HENRY”), was a natural person residing in Okeechobee, Okeechobee

   County, Florida and in the custody of OCSO.

          6.    At all times material to this action, Defendant, NOEL STEPHEN

   (hereinafter “SHERIFF”), was and still is employed as the Sheriff by Okeechobee

   County Sheriff’s Office (hereinafter “OCSO”), and he is a citizen of the State of

   Florida. He is sued in his official capacity.

          7.    At all times material to this action, Defendant, BRANDON WILSON

   (hereinafter “WILSON”), was employed as a corrections officer by OCSO, and he



                                              2
Case 2:20-cv-14451-DMM Document 20 Entered on FLSD Docket 03/29/2021 Page 3 of 13




   is a citizen of the State of Florida. He is sued both in his official and individual

   capacity.

         8.     OCSO, is the local government entity and/or agency under whose

   jurisdiction and authority the acts complained of herein occurred, and Defendant,

   Sheriff is the official with final decision-making authority.

         9.     Plaintiff has fully complied with all condition precedent to bring this

   action imposed by the laws of the State of Florida, and particularly the provision of

   § 768.28, Florida Statutes.

              STATEMENT OF FACTS COMMON TO ALL CAUSES OF ACTION

         11.    Defendant, SHERIFF, had a duty to ensure that its employees and

   subordinates complied with Florida and Federal Law.

         12.    SHERIFF, was at all times mentioned herein, and still is, responsible

   for developing, implementing, promulgating, and enforcing customs, usages,

   practices, procedures, policies, and rules of employees.

         13.    SHERIFF, at all times mentioned herein, failed to provide Plaintiff with

   reasonable accommodations when they were aware of his disability. Plaintiff is a

   person with a disability as defined in 42 U.S.C. § 12101 and 29 U.S.C. § 705(9)(A)

   and (B).

         14.    Prior to November 11, 2018, Defendant, SHERIFF, permitted,

   encouraged, tolerated, and ratified a pattern of practice or custom of failing to



                                             3
Case 2:20-cv-14451-DMM Document 20 Entered on FLSD Docket 03/29/2021 Page 4 of 13




   provide reasonable accommodations under the Americans with Disabilities Act and

   § 504 of the Rehabilitation Act of 1973:

         a.     Failing to properly train and supervise correction officers on how to

         accommodate citizens with disabilities.

         b.     Failing to make the Okeechobee Jail holding facility wheelchair

         accessible and compliant under the American Disabilities Act.

         c.     Failing to properly maintain safe and suitable jail conditions which

         exposes pre-trial detainees, such as Plaintiff, to unconstitutional conditions of

         punishment.

         15.    SHERIFF has established an indifference to Plaintiff’s constitutional

   rights as it has failed to create a policy that addresses the treatment of pretrial

   detainees with disabilities, such as Plaintiff.

         16.    Plaintiff was transported to Okeechobee County Jail on November 11,

   2018 as a pretrial detainee.

         17.    Plaintiff, is a paraplegic, who is unable to ambulate without the

   assistance of a wheelchair.

         18.    OCSO provided Plaintiff with a wheelchair that was unable to fit inside

   the entrance of the holding cell.

         19.    As a result, WILSON took the Plaintiff and placed him in a room

   designated for attorneys visiting with inmates.



                                               4
Case 2:20-cv-14451-DMM Document 20 Entered on FLSD Docket 03/29/2021 Page 5 of 13




            20.   This room did not have a bed or any assistive devices for the Plaintiff.

   Instead WILSON provided a mattress and placed it on top of the desk in the room.

            21.   WILSON helped Plaintiff to get on top of the mattress so that he could

   sleep.

            22.   At some time during the night, Plaintiff fell from the desk to floor

   causing bodily injury.

            23.   Plaintiff advised WILSON that he was injured and needed medical

   attention. At first, he was refused treatment and told to remain lying on the floor

   with the mattress.

            24.   Plaintiff continued to complain about pain in his legs and back, then

   was transported to the Raulerson Hospital.

            25.   Plaintiff was diagnosed with multiple sprains of his neck, hip, and back,

   knee pain, and a contusion that required medical attention.

            26.   As a direct and proximate result of these violations of Plaintiff’s

   constitutional rights, he was made to suffer great emotional trauma, discomfort and

   embarrassment, was exposed to cruel and unusual punishment, his suffered physical

   injury and he accrued medical bills for treatment of those injuries. Plaintiff demands

   all relief that is just and equitable, including compensatory and punitive damages

   and costs.




                                               5
Case 2:20-cv-14451-DMM Document 20 Entered on FLSD Docket 03/29/2021 Page 6 of 13




                       COUNT 1 NEGLIGENCE – ALL DEFENDANTS

         27.    Plaintiff realleges Paragraphs 1-26, as if fully set forth herein, and states

   additionally or alternatively:

         28.    On or about November 11, 2018, Defendants failed to properly

   maintain and inspect its premises in a safe manner and/or condition.

         29.    Defendants knew or should’ve known that Plaintiff was disable under

   in 42 U.S.C. § 12101 and 29 U.S.C. § 705(9)(A) and (B) and required reasonable

   accommodations for sleeping.

         30.    Defendants failed to provide safe conditions for Plaintiff when

   WILSON placed his mattress on the desk with no assistive devices or guard rails to

   protect Plaintiff from injury to himself. Defendants knew or should’ve known that

   the sleeping conditions would, and in fact did, result in Plaintiff’s injury.

         31.    As a direct and proximate cause of Defendants’ negligence the Plaintiff

   suffered severe injuries and resulting pain and suffering, mental anguish, loss of

   capacity for the enjoyment of life, and medical care and treatment; the injuries are

   either permanent or continuing in nature and Plaintiff will suffer the losses and

   impairments in the future.




                                              6
Case 2:20-cv-14451-DMM Document 20 Entered on FLSD Docket 03/29/2021 Page 7 of 13




            COUNT 2 VIOLATION OF THE UNITED STATES CONSTITUTION

       EIGHTH AND FOURTEENTH AMENDMENTS 42 U.S.C. § 1983 – ALL

                                      DEFENDANTS

         32.    Plaintiff realleges Paragraphs 1-26, as if fully set forth herein, and states

   additionally or alternatively:

         33.    At all times mentioned herein, Plaintiff was denied adequate conditions

   of confinement for his disability and medical care.

         34.    Defendants, SHERIFF and WILSON, engaged in conduct that

   constituted a failure to comply with the American Disabilities Act, which caused the

   underlying violations of Plaintiff’s constitutional rights to occur.

         35.    Prior to November 11, 2018, Defendant, SHERIFF, permitted

   encouraged, tolerated, and ratified a pattern of practice or custom of custom to permit

   custodial deputies to engage in misconduct and violate the Constitutional rights of

   citizens, as well as failing to make the Okeechobee Jail holding facility wheel-chair

   accessible and compliant under the American Disabilities Act.

         36.    Defendants, SHERIFF and WILSON, were deliberately indifferent as

   to the level of compliance with the American with Disabilities Act, wheel-chair

   accessible facilities, and reasonable accommodations for its pretrial detainees

   demonstrated by the following:




                                              7
Case 2:20-cv-14451-DMM Document 20 Entered on FLSD Docket 03/29/2021 Page 8 of 13




                (a) Failing to prevent Plaintiff, who had a pre-existing disability of

   paralysis, from falling of a desk not adequate for sleeping.

                (b) Failing to provide adequate provisions for a pre-trial detainee, such

   as Plaintiff, who is paraplegic resulting in the deprivation of civil liberties.

                (c) Failing to discipline WILSON for placing Plaintiff in the Attorney’s

   room with inadequate sleeping conditions and depriving him of hygiene.

                (d) Knowingly subjecting Plaintiff, who had a pre-existing disability

   of paralysis, to harm of injury by placing him on a mattress with no safeguards was

   cruel and unusual punishment.

         37.    As a result of the foregoing failures and refusals, Defendant, SHERIFF,

   has established a permanent and well-settled practice and custom to permit

   inadequate conditions of confinement, including unreasonable accommodations that

   violate the Constitutional rights of citizens.

         38.    Plaintiff demands all relief that is just and equitable, including

   compensatory and punitive damages and costs.

          COUNT 3 42 U.S.C. § 1983 FAILURE TO TRAIN – ALL DEFENDANTS

         39.    Plaintiff realleges Paragraphs 1-26, as if fully set forth herein, and states

   additionally or alternatively:

         40.    At all times mentioned herein, Plaintiff was denied adequate conditions

   of confinement for his disability and medical care.



                                               8
Case 2:20-cv-14451-DMM Document 20 Entered on FLSD Docket 03/29/2021 Page 9 of 13




         41.    Defendants, OCSO and SHERIFF, engaged in conduct that constituted

   a failure to train or supervise its custodial deputies on compliance with the American

   Disabilities Act, which caused the underlying violations of Plaintiff’s constitutional

   rights to occur.

         42.    Defendants, OCSO and SHERIFF’s failure to implement constitutional

   conditions of confinement policies evinces a deliberate indifference to the likelihood

   of ongoing constitutional violations which ultimately resulted in multiple violations

   of Plaintiff’s rights under Federal law and the United States Constitution.

         43.    Defendant,     SHERIFF      lacks    any   internal   policy   to     address

   accommodating pretrial detainees with disabilities.

         44.    Defendant, SHERIFF lacks any formal training for its custodial

   deputies to address accommodating pretrial detainees with disabilities.

         45.    Defendant, SHERIFF was deliberately indifferent as to the level of

   training, supervision, and discipline maintained to its custodial deputies

   demonstrated by the following:

                (a) Failing to prevent Plaintiff, who had a pre-existing disability of

   paralysis, from falling of a desk not adequate for sleeping.

                (b) Failing to provide adequate provisions for a pre-trial detainee, such

   as Plaintiff, who is paraplegic resulting in the deprivation of civil liberties.




                                               9
Case 2:20-cv-14451-DMM Document 20 Entered on FLSD Docket 03/29/2021 Page 10 of 13




                   (c) Failing to discipline WILSON for placing Plaintiff in the Attorney’s

   room with inadequate sleeping conditions and depriving him of hygiene.

                   (d) Allowing WILSON to knowingly place Plaintiff, who had a pre-

   existing disability of paralysis, in danger of injury with no safeguards was cruel and

   unusual punishment.

                   (e) Failing to implement any courses or provisions for accommodating

   pretrial detainees with pre-existing disabilities.

          46.      Defendants failure to effectively supervise and discipline its custodial

   deputies accused of ignoring detainees’ request for accommodations evinces a

   deliberate indifference to the likelihood of ongoing constitutional violation which

   ultimately resulted in multiple violations of Plaintiff’s rights under Federal law and

   the Eighth Amendment of the United States Constitution.

          47.      As a result of the foregoing failures and refusals, Defendant, SHERIFF,

   has established a permanent and well-settled practice and custom to permit its

   custodial deputies to refuse reasonable accommodations for detainees with

   disabilities.

          48.      Plaintiff demands all relief that is just and equitable, including

   compensatory and punitive damages and costs.




                                               10
Case 2:20-cv-14451-DMM Document 20 Entered on FLSD Docket 03/29/2021 Page 11 of 13




          COUNT 4 AMERICANS WITH DISABILITIES ACT § 202 /42 U.S.C. §

                                 12132– ALL DEFENDANTS

         49.    Plaintiff realleges Paragraphs 1-26, as if fully set forth herein, and states

   additionally or alternatively:

         50.    At all times material herein, Defendants, SHERIFF and WILSON,

   failed to comply with the requirements of the Americans with Disabilities Act to

   provided Plaintiff with a suitable housing unit that provided mobility features.

         51.    At all times material herein, Defendants, SHERIFF and WILSON,

   failed to comply with the requirements of the Americans with Disabilities Act to

   provided Plaintiff with a suitable bed that met the proper height requirement and

   provided clear floor space.

         52.    Defendant, WILSON’s conduct was malicious when he forced the

   Plaintiff to sleep on top of a desk, due to his disability; by placing him in a room

   with a mattress and no safeguards, that he knew or should’ve known, was not in a

   safe condition for him to sleep.

         53.    At all times material herein, Defendants, SHERIFF and WILSON,

   failed to provide reasonable accommodations when they knew Plaintiff was disabled

   and required wheel-chair accessibility, safeguards, and was prone to fall if he was

   not provided an adequate bed.




                                              11
Case 2:20-cv-14451-DMM Document 20 Entered on FLSD Docket 03/29/2021 Page 12 of 13




         54.    As a result of the foregoing failures and refusals, Defendants, SHERIFF

   and WILSON, caused injury to Plaintiff when he was forced to sleep on top of a

   desk and fell to the floor Defendants, when WILSON forced the Plaintiff to sleep on

   top of a desk, due to his disability; they failed to accommodate Plaintiff with proper

   safeguards for sleeping, that they knew or should’ve known, was required for safe

   sleeping conditions.

         55.    The SHERIFF and WILSON do not have sovereign immunity for

   claims arising under the American with Disabilities Act. 42 U.S.C. § 12202 (1990).

         56.    Plaintiff demands all relief that is just and equitable, including

   compensatory and punitive damages, attorney’s fees pursuant to 29 U.S.C. § 794(a),

   and cost. Plaintiff additionally seeks declaratory and injunctive relief for the cruel

   and unusual punishment suffered to discrimination of his disability.

         WHEREFORE, Plaintiff, FREDERICK HENRY, demands judgment for

   compensatory and punitive damages, attorney’s fees pursuant to 42 U.S.C. § 1988

   and 29 U.S.C. § 794(a), costs, and prejudgment interest, against Defendants, NOEL

   STEPHEN and BRANDON WILSON and other such relief deemed proper by the

   Court. Plaintiff also demands a jury trial on all issues so triable.

   RESPECTFULLY submitted this 23rd day of March, 2021.




                                              12
Case 2:20-cv-14451-DMM Document 20 Entered on FLSD Docket 03/29/2021 Page 13 of 13




                                              Arthur A. Huggins Jr., Esquire
                                              Huggins Law Firm, PLLC
                                              435 S. Ridgewood Ave. Suite 117
                                              Daytona Beach, FL 32114
                                              T:844.484.4467 F: 1.844.633.7723
                                              arthurhugginslaw@gmail.com
                                              Florida Bar No.: 121864
                                              Attorney for Plaintiff




                                        13
